Citation Nr: 0330513	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  01-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from August 1978 to 
August 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for multiple myeloma on the basis that the 
claim was not well-grounded under the law then in effect.  In 
April 2001 the RO reviewed the case on the merits following 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and continued its prior denial.  The veteran testified 
at a Travel Board hearing held before the undersigned at the 
RO in October 2001 in connection with his appeal.  

In January 2002 the Board remanded the claim to the RO for 
additional evidentiary development, including requests for 
documents showing the extent of radiation exposure in service 
and, if warranted, referral to the Under Secretary of 
Benefits for further processing in accordance with 38 C.F.R. 
§ 3.311(a), including an advisory opinion from the Under 
Secretary for Health, if necessary.  On remand, the RO 
obtained the veteran's service department personnel records 
and attempted to determine whether there was a DD Form 1140, 
Record of Occupational Exposure to Ionizing Radiation, for 
the veteran, but no such record was found.  In response to an 
RO request, the Dosimetry Branch of the U. S. Army Radiation 
Standards and Dosimetry Laboratory at the Redstone Arsenal in 
Alabama reported that it was unable to locate any records for 
the veteran in its files.  The RO then determined that no 
further development was required and returned the case to the 
Board for further review on appeal.  


FINDINGS OF FACT

1.  Multiple myeloma was not manifest during service or until 
many years after separation from service.  

2.  The competent medical evidence of record does not 
demonstrate that the postservice onset of multiple myeloma is 
related to exposure to radiation or hazardous chemicals 
during service.  


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309, 3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In the 
present case, it appears that although the veteran's claim 
for increase was filed before November 9, 2000, the VCAA is 
applicable because the claim remains in a pending status 
before the Board and therefore is not yet final.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and 
supplemental statements of the case set forth the applicable 
law and regulations and explained why the RO denied the 
veteran's claim.  The June 2003 supplemental statement of the 
case provided the full text of the VCAA regulations.  

In addition, the record shows that in July 2002 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter told him that medical records would be obtained if 
he provided the names and addresses of all medical providers 
and the approximate dates of treatment and that the RO would 
help him obtain material such as medical records, employment 
records, or records from Federal agencies if he gave enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to the VA 
were provided.  In the aggregate, the statement of the case, 
the supplemental statements of the case, and the RO letter 
are sufficient to put the veteran on notice of the 
requirements of the law, the evidence needed to support his 
claim, the information he must supply to permit VA assistance 
in developing his claim, and the evidence to be procured by 
the VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The Board finds that the July 2002 VCAA notification letter 
sent to the veteran is legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. September 22, 2003); Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003).  In the PVA decision, the 
Federal Circuit held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the July 2002 letter 
expressly notified the veteran that he had one year in which 
to submit the requested information and/or evidence in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, the 
veteran was properly notified of his statutory rights.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (codified at 38 U.S.C.A. § 5103A).  

The relevant documentary evidence in this case has been 
developed to the extent possible.  The veteran's service 
department medical and personnel records have been obtained.  
It appears that available treatment records pertaining to 
multiple myeloma have been requested and received.  There is 
no evidence that the veteran has received VA treatment; 
hence, no VA medical records have been requested.  Pursuant 
to the Board's remand, the RO attempted to document through 
official channels the veteran's claimed radiation exposure.  
No documentation was obtained and the Board is unable to 
identify any potentially fruitful avenues for further 
searches.  To the extent that the Board can ascertain, there 
is no additional VA or private evidence that might be 
obtained to substantiate the veteran's claim.  

Under the VCAA the duty to assist requires that VA provide a 
medical examination or obtain a medical opinion when 
necessary to make a decision on a claim.  At the present time 
an actual physical examination of the veteran would serve no 
useful purpose since the current existence of multiple 
myeloma is well documented and undisputed.  Nor is there 
evidence to suggest that referral for a medical opinion might 
strengthen the claim.  With respect to radiation exposure, 
the possibility that an examination and/or an opinion might 
be required was contemplated by the Board when the case was 
remanded, given that the regulatory procedures governing the 
adjudication of radiation claims requires an examination when 
a veteran with a specified radiogenic disease is shown to 
have had documented radiation exposure in service.  However, 
the regulatory procedures require such action only where 
exposure is documented, which is not the case here.  See 
38 C.F.R. § 3.311 (2002).  With respect to hazardous 
chemicals, an opinion is not warranted in the absence of 
evidence tending to show a connection between exposure to 
such chemicals and current disability.  VA regulations do not 
require an examination or opinion as to medical nexus where 
the evidence or information of record does not show that 
current disability may be related to service.  38 C.F.R. 
§ 3.159(c)(4) (2002).  That is the case here because, for 
reasons to be addressed below, the competent evidence does 
not appear to suggest an etiological relationship between 
multiple myeloma and either radiation or hazardous chemical 
exposure.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that in the circumstances 
of this case, additional efforts to assist him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim, the VCAA does not apply).  

In light of the foregoing, the Board finds that VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken on the veteran's behalf.  



Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including malignant tumors, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be established by 
evidence that the veteran is a radiation-exposed veteran who 
currently suffers from one of the types of cancer that are 
presumptively service connected in accordance with 38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 2002) and 38 C.F.R. § 
3.309(d) (2002).  

Second, service connection can be established by evidence 
that the disease is one of the "radiogenic diseases" listed 
in 38 C.F.R. § 3.311(b) (2002) if sufficient radiation 
exposure is shown.  

Third, service connection may be granted on a direct basis 
when it is established by competent medical evidence that a 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); 120 F.3d 1239 (Fed. Cir. 1997).  

Legal analysis 

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

The existence of a current disability due to multiple myeloma 
is amply demonstrated by extensive medical records from 
Kaiser Permanente and Stanford University which show that a 
diagnosis of multiple myeloma was first established in 
January 2000.  According to the records, various physical 
problems that were ultimately attributed to multiple myeloma 
had been present since 1997.  It is neither shown nor 
contended that multiple myeloma was present before 1997, 16 
years after service.  Consequently, the veteran clearly does 
not qualify for a grant of service connection on the basis of 
direct service incurrence or under the one-year chronic 
disease presumption.  

Instead, the veteran seeks to attribute the onset of multiple 
myeloma to exposure to radiation in service and hazardous 
materials in service while working as a crewmember at a 
Vulcan radar unit at Fort Ord, California, tracking aircraft.  
He states that the radar equipment emitted radiation that he 
was exposed to over a period of three years, especially when 
he had to stand in front of such equipment to work on it, 
usually on a daily basis.  He further attributes the multiple 
myeloma to exposure to hazardous materials, as described in 
an Environmental Protection Agency document summarizing a 
strategic plan to clean up toxic waste from a number of 
sources at that facility.  

The granting of service connection for disabilities claimed 
to be due to radiation exposure is subject to specific rules.  
The law provides three methods by which service connection 
for radiation-related disability can be established.  First, 
there are certain types of cancer specific to radiation-
exposed veterans that are presumptively service-connected if 
they become manifest in a radiation-exposed veteran.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases," including multiple myeloma, found 5 
years or more after service in an ionizing radiation-exposed 
veteran may be service-connected under  38 C.F.R. § 
3.311(b)(2).  Other "radiogenic" diseases may be service-
connected if determined by the VA Under Secretary for 
Benefits to be related to ionizing radiation exposure in 
service or to be otherwise linked medically to ionizing 
radiation exposure in service.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) for a disease diagnosed 
after discharge that is shown to be the result of exposure to 
ionizing radiation during service.  See Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997); Combee v. Brown, 34 F.3d 1039, 1043- 45 (Fed. Cir. 
1994).  

The Board has reviewed this appeal under all of the legal 
theories by which service connection for radiation-related 
multiple myeloma might be granted.  First, multiple myeloma 
is not included in the list of disorders that may be 
presumptively service-connected by an individual who 
participated in a radiation-risk activity.  Accordingly, the 
veteran has no entitlement under 38 C.F.R. § 3.309(d).  

Second, although multiple myeloma is included in the list of 
"radiogenic" diseases listed in 38 C.F.R. § 3.311(b)(2), that 
regulation, unlike 38 C.F.R. § 3.309(d), does not create a 
presumption of service connection, but merely accords the 
claimant special processing of the claim.  Such processing 
"still requires a case-by-case determination of service 
connection for each claim based on one of the listed 
diseases."  Ramey v. Gober, 120 F.3d 1239, 1245 (Fed. Cir. 
1997).  The RO undertook and completed the special 
development mandated by the regulation, consisting first of 
an attempt to document actual radiation exposure, but was 
unable to confirm that the veteran qualified as a radiation-
exposed veterans.  The veteran's belief that merely serving 
in the area of a Vulcan radar system exposed him to radiation 
does not by itself constitute proof of exposure.  Radiation 
received from radar systems is non-ionizing.  See Rucker v. 
Brown, 10 Vet. App. 67 , 72 (1997).  Accordingly, referral 
pursuant to 38 C.F.R. § 3.311 (a)(2)(iii) to the Under 
Secretary for Health is not in order.   

Third, the Combee/Ramey analysis includes the traditional 
approach to service-connection claims, i.e., adjudicating the 
issue of a nexus between current disability and service on 
the basis of all competent and probative evidence of record.  
In this case, such evidence does not include a medical 
opinion linking multiple myeloma to service or to radiation 
exposure in service.  As a layman, the veteran's own 
statements do not provide probative evidence of a nexus to 
service.  The law is well established that where a claim 
involves issues of medical fact, medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
also relevant that this avenue of service connection for 
radiation-related disability, like the others, requires 
evidence of radiation exposure in service.  

With respect to hazardous materials as a cause of multiple 
myeloma, the evidence of exposure submitted by the veteran 
consists of an Environmental Protection Agency document that 
contains an extensive description of various forms of toxic 
contamination at the former Fort Ord in California.  The 
veteran's service department documents are not detailed 
enough to establish the veteran's proximity to the 
contaminants, but since he is shown to have been stationed at 
Fort Ord the Board is willing to assume that exposure did in 
fact occur.  

The law does not provide for presumptive service connection 
for any disease on the basis of exposure to toxic chemicals.  
Consequently, any nexus between current disability and 
service must be established through submission of probative 
evidence.  The veteran's own opinion is not entitled to 
weight because lay persons are not competent to offer medical 
opinion regarding medical matters such as diagnosis or 
etiology of a disability.  

As evidence of a nexus between multiple myeloma and service, 
the veteran has submitted a National Cancer Institute 
pamphlet entitled What You Need to Know About Multiple 
Myeloma that states that the cause of multiple myeloma is not 
known.  Exposure to certain chemicals or to large amounts of 
radiation are listed as possible risk factors.  

As a general rule, generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not have probative value 
in deciding issues on appeal.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  However, the decision in the case of 
Wallin v. West, 11 Vet. App. 509 (1998), suggested that 
medical treatise information may be regarded as competent 
evidence where, "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  

In the present case, the National Cancer Institute pamphlet 
does not discuss a generic medical relationship that would 
benefit the veteran's claim.  In other words, it does not 
purport to provide authority for the medical principle that 
the veteran needs to support his claim - namely, that medical 
science recognizes the requisite link between exposure to 
toxic chemicals and the later development of multiple 
myeloma.  To the contrary, the pamphlet refers only to risk 
factors.  Moreover, the discussion is general in nature and 
does not address the veteran's individual medical situation.  
In view of these considerations, it appears to be precisely 
the type of medical evidence that the above-cited cases 
intended to exclude from consideration.  

Accordingly, the Board must find that a preponderance of the 
evidence of record in this case is against a finding that 
multiple myeloma was incurred in service or is related to 
radiation or toxic waste exposure in service.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  




ORDER

Entitlement to service connection for multiple myeloma is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



